The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 29 December 2020.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected for double patenting.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-11 of US-PATNET NO.10,896,371 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-11 of US-PATNET NO.10,896,371 B2.
Instant Application:
17/136,780
US-PATENT:
10,896,371 B2
Claim 1:
A computer-implemented method, comprising: generating, by a system operatively coupled to a processor, a first sequence of multi-dimensional time series data and a second sequence of multi-dimensional time series data from multi-dimensional time series data, wherein the first sequence and the second sequence comprise: dynamic data having a time dependency with one or more other data elements included in the multi-dimensional time series data and that has been modified by the system one or more times, and static data that has not been modified by the system; and generating, by the system, prediction data that comprises a predicted event associated with the multi-dimensional time series data based on analyzing the data matrix using the convolutional neural network system that outputs features to a classifier to generate a prediction result associated with a prediction of an event associated with the multi-dimensional time series data.
Claim 1:
A computer-implemented method, comprising: generating, by a system operatively coupled to a processor, a first sequence of multi-dimensional time series data and a second sequence of multi-dimensional time series data from multi-dimensional time series data associated with at least two different data types generated by a data system over a consecutive period of time, wherein the first sequence and the second sequence comprise: dynamic data having a time dependency with one or more other data elements included in the multi-dimensional time series data and that has been modified by the system one or more times, and static data that has not been modified by the system; concurrently analyzing, by the system, the first sequence of multi-dimensional time series data and the second sequence of multi-dimensional time series data using a convolutional neural network system; generating, by the system, prediction data that comprises a predicted event associated with the multi-dimensional time series data based on the analyzing the data matrix using the convolutional neural network system that outputs features to a classifier to generate a prediction result associated with a prediction of an event associated with the multi-dimensional time series data; and determining and providing, by the system, as feedback based on the prediction result information to tune one or more parameters for the convolutional neural network system based on characteristics of the multi-dimensional time series data, wherein the one or more parameters comprise at least one of a number of hidden layers for the convolutional neural network, a dropout rate for the convolutional neural network or a type of filter for the convolutional neural network.
Claims 2-9
Claims 2-11


Dependent claims of each application have identical and substantially similar claim language and therefore are rejected for substantially similar rationale.
Claims 10-20 cover substantially similar claim elements as claims 1-9, and therefore is rejected as detailed above under substantially similar rationale.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1-20
 (Independent Claims)  For claim 1 / 10 / 19, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 19, in part, recites 
“…. generating, by a system …. a first sequence of multi-dimensional time series data and a second sequence of multi-dimensional time series data from multi-dimensional time series data, wherein the first sequence and the second sequence comprise: dynamic data having a time dependency with one or more other data elements included in the multi-dimensional time series data and that has been modified by the system one or more times, and static data that has not been modified by the system; and generating, by the system, prediction data that comprises a predicted event associated with the multi-dimensional time series data based on analyzing the data matrix using the convolutional neural network system that outputs features to a classifier to generate a prediction result associated with a prediction of an event associated with the multi-dimensional time series data.” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “generating”, “analyzing”, in the limitation citied above could be performed by a human mind (e.g., a human data analyst could analyze periodically collected time series data to build prediction model and perform data analysis & prediction), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 10 / 19 recites the additional elements of using generic computer elements (like processor, processor executing instructions stored in computer storage medium, computer), which are recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-9 / 11-18 / 20 are dependent on claim 1 / 10 / 19, and include all the limitations of claim 1 / 10 / 19. Therefore, claims 2-9 / 11-18 / 20 recite the same abstract ideas. 
With regards to claims 2-9 / 11-18 / 20, the claims recite additional data analysis model processing which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 1, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “…. dynamic data having a time dependency with one or more other data elements included in the multi-dimensional time series data and that has been modified by the system one or more times, and static data that has not been modified by the system; and generating, by the system, prediction data that comprises a predicted event associated with the multi-dimensional time series data based on analyzing the data matrix using the convolutional neural network system that outputs features to a classifier to generate a prediction result associated with a prediction of an event associated with the multi-dimensional time series data”, in combination with the remaining elements and features of the claimed invention.
Claims 10 and 19 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10 and 19, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
MARTIN, et. al., US-PGPUB NO.20180165894A1 [hereafter MARTIN] shows multi-dimensional time series processing using deep convolutional neural networks. However, MARTIN does not show the specific process of generating prediction data based on Neural network with dynamic and static data in multiple dimensional time series data as claimed.
Breed, et al., US-PATENT NO.7103460B1 [hereafter Breed] shows multiple types of sensor processing. However, Breed does not show the specific process of generating prediction data based on Neural network with dynamic and static data in multiple dimensional time series data as claimed.
Kaufhold et al., US_PATENT NO.9990687B1 [hereafter Kaufhold] shows dropout rate control for neural networks.  However, Kaufhold does not show the specific process of generating prediction data based on Neural network with dynamic and static data in multiple dimensional time series data as claimed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128